682 S.E.2d 210 (2009)
Bryan Tate HELMS
v.
Angelique LANDRY.
No. 55A09.
Supreme Court of North Carolina.
August 27, 2009.
John D. Boutwell, Charlotte, for Helms.
Angelique Landry, for Landry.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of April 2009 in this matter for a writ of certiorari to review the orders of the Superior Court, Mecklenburg County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 27th of August 2009."